Opinion issued March 4, 2004 

 






 
 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01121-CV
____________

IN RE CARL WAYNE CHAMBERS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION  ON  REHEARING
               Relator, Carl Wayne Chambers, filed a petition for writ of mandamus on
October 27, 2003.  He requested that this Court compel respondent
 to order his
court-appointed counsel to prepare and present a motion for DNA testing in cause
number 9408112.  We denied the petition because it did not certify that a copy was
served on respondent.  In re Chambers, No. 01-03-01121-CV, slip op. at 2 (Tex.
App.—Houston [1st Dist.] Nov. 13, 2003, orig. proceeding).  Relator filed a timely
motion for rehearing.  We requested a response to the motion in accordance with the
Rules of Appellate Procedure.  See Tex. R. App. P. 49.2.
               On February 4, 2004, the trial court denied relator’s motion for forensic
DNA testing of evidence and filed findings of fact and conclusions of law.  Relator
has received the relief he requested in his petition for writ of mandamus.
               Therefore, relator’s motion for rehearing is granted, and the petition for
writ of mandamus is denied as moot.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.